Citation Nr: 1434408	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-16 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 30, 1971, to December 16, 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A Board hearing was held in November 2011, at the Huntington, West Virginia RO, before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

In May 2012, the Board reopened the Veteran's claim of service connection for a left knee disability and remanded the issue, on the merits, for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The representative's June 2014 brief and VA medical records from 2008 to 2012 are part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  


	







FINDING OF FACT

Although a left knee disability was not noted on the service enlistment/entrance examination, clear and unmistakable evidence demonstrates that such a disability predated the Veteran's service, and that there was no increase in disability beyond the normal progress of the disease.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2012); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter dated in June 2006.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for a disability rating and for the effective date of the claim.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records (STRs), post-service treatment records, a copy of the hearing transcript, and lay statements have been associated with the record.  Additionally, the Veteran was afforded a VA examination in June 2012, and the examiner provided an etiological opinion in compliance with the Board's remand in May 2012.  The Board finds the service and post-service treatment records and the VA examinations are adequate.  In particular, the VA examiner reviewed the Veteran's claims file and provided a detailed medical history, clinical evaluation, and opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, with respect to the Veteran's claim, there is no additional evidence that needs to be obtained.  

Lastly, during the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.
  

Principles and Theories of Service Connection

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service "the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's service is less than 90 days.  Therefore, this presumption does not apply.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111. 

As summarized by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the effect of section 1111 on claims for service connection is that when no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The government then must rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government can show a lack of aggravation by establishing that there was no increase in disability during service or that the increase in disability was due to the natural progress of the preexisting condition as provided by 38 U.S.C.A. § 1153.  If this burden is met, the veteran is not entitled to service connection.  

In a recent case, the United States Court of Appeals for Veterans Claims (Court) emphasized that when the presumption of soundness applies, the burden remains on VA to prove lack of aggravation and the claimant has no burden to produce evidence of aggravation.  See Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).  

Analysis

In November 2011 the Veteran testified that his current left knee disability is a result of an accident that occurred during service when he dropped a heavy cast iron skillet on his knee while on kitchen duty.  He stated that he was in "perfectly good shape before" he went into service.  See November 2011 Board Hearing Transcript at page 8.  On October 7, 1971, prior to entering service, the Veteran was given an enlistment examination that contains no notation of any defect, infirmity or disorder of the left knee.  The lower extremities were evaluated as normal.  Subsequently, the Veteran entered service on November 30, 1971.  

The Veteran contends that there was no pre-existing injury to his left knee prior to service, however this current report conflicts with what he reported during service.  
A clinical record dated December 8, 1971, shows that the Veteran was said to have a fractured patella which existed prior to service.  On December 9, 1971, it was indicated that the Veteran reported pain and swelling of the left knee since a motorcycle accident three weeks earlier, in mid-November 1971.  The accident occurred before the Veteran entered service and did not occur while he was en route to active duty.

A clinical record dated December 10, 1971, shows that the Veteran was admitted to the United States Army Hospital in Fort Jackson, South Carolina, with a history which included being involved in an automobile accident approximately four weeks prior to entering active duty.  Since that time, he had been having swelling and tenderness of the left knee.  Physical examination revealed marked effusion with severe tenderness of the lateral aspect of the left patella.  X-rays revealed a fracture of the lateral pole of the left patella.  He was admitted to the hospital for presentation to a Medical Board.  It was recommended that the Veteran was physically unfit for induction or enlistment.

Findings of Medical Board Proceedings dated December 13, 1971, show that the Veteran was found to have a fracture of the lateral pole of the left patella, secondary to an automobile accident four weeks prior to service, details not specified.  It was concluded that the physical condition was not incurred in the line of duty.  The Board recommended that the Veteran be separated for his left knee condition that existed prior to service.  An associated report of medical examination reiterates that the Veteran was found to have a fracture of the lateral pole of the left patella, secondary to an automobile accident four weeks prior to service, in mid-November 1971.

Thus, the Veteran now contends that there was no preexisting left knee injury; his statements are inconsistent with his in-service reports of injuring his left knee during a motorcycle accident three weeks prior to service.  Although, the Veteran is competent to report what he experienced, the Board finds that his current statements are not credible.  Lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

In March 2009, the Veteran submitted two identical statements from different people stating that, "[w]hen he came back from the Army he could no longer do the things the same way.  He walked with a limp and was not as fit.  His knee bothered him."  These statements are of no probative value.  First, there is no indication given regarding the authors' relationship to the Veteran.  Second, these statements do not take into account that the Veteran had an injury to his left knee prior to his military service; therefore, they are not consistent with the evidence as a whole.  Lastly the statements are vague.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010).

The Court has held that the presumption of soundness can be rebutted by clear and unmistakable evidence consisting of a veteran's own admission of a pre-service history of medical problems.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In the instant case, the only credible evidence consists of the Veteran's admission during treatment in-service of a left knee injury shortly before service.  The Board therefore concludes that pre-existence of a left knee disability is demonstrated by clear and unmistakable evidence. 

Regarding the second test for rebuttal of the presumption of soundness, whether clear and unmistakable evidence demonstrates no aggravation, the Federal Circuit in Wagner held that the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. 

The Board finds the Veteran's statements that he injured his left knee when he was struck with an iron skillet during service not to be credible.  First, the Board does not find it plausible that when the Veteran complained of left knee pain during service he did not report his claimed in-service knee injury involving a skillet.  The Board may consider a lack of notation of a medical condition or symptoms in a service medical record where such notation would normally be expected.  See Buczynksi v. Shinseki, 24 Vet. App. 221, 224 (2011).  Second, his report is inconsistent with the December 1971 Medical Board Proceeding that recommended that he be discharged from service due to his left knee condition that preexisted service.  It is also noteworthy that during the VA examination in June 2012, the Veteran denied that during service he reported to a medical examiner that he injured his left knee prior to service.  The Board finds that his statement is not credible as it is inconsistent with in-service Medical Board Proceedings the Veteran himself signed on December 13, 1971, which show that he fractured his left patella during a motor vehicle accident prior to service.

In June 2012, the Veteran was provided a VA examination and the examiner indicated that he had severe degenerative joint disease of the left knee and underwent a total knee replacement in 2006.  In reporting the Veteran's history as presented by the Veteran, the examiner noted that he claimed that he was handed a heavy metal skillet which swung down and struck his left patella causing a fracture.   After examining the Veteran and considering the evidence of record, including the STRs documenting the Veteran's left knee injury during a motor vehicle accident shortly before service, the VA examiner concluded, that the left patella fracture that made him unfit for military training was not caused by, related to, or aggravated by his military service based on his history and service treatment records.  The examiner found that the Veteran's report that his left knee injury was due to being struck with a heavy skillet in service was not consistent with the history presented in the service treatment records in December 1971.  The examiner opined that the left knee injury was not caused by or related to an injury to the left patella by being struck on the left patella with a heavy cast iron skillet or frying pan as there is no probative evidence in the record that reflects this type of injury.  The examiner noted that the Veteran's history that his left knee pain began in 1971 and was continually worse until 2006 may be true, but whether he chose to have treatment after service has no bearing on the facts noted above that this knee was injured prior to military service and was not injured further or permanently aggravated by his military service.

The Board finds the June 2012 VA opinion to be highly probative as it was based on medical principles and applied to the facts of the case.  Nieves Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the nature of the Veteran's left knee disability, history and relevant longitudinal complaints in proffering the opinion.

The Veteran has submitted four opinions from Dr. M. dated April 2007, 
October 2007, May 2008, and December 2008.  In her April 2007 opinion, Dr. M. stated that when she saw the Veteran on January 1, 2007, he gave a history that he sustained a fractured patella while in the service around 1972.  When she saw him he had advanced tricompartmental arthritis of the left knee.  She concluded that it was "entirely possible that the injury to his left knee sustained while in the service contributed to his development of premature osteoarthritis of the left knee."  In her October 2007 opinion, Dr. M. stated that at the time of his initial visit the Veteran related a history of falling while in the service in 1972 and fracturing his patella.  He did not recall a specific treatment for this injury, "but was later found to have arthritis, most likely as a result of his injury."  In her May 2008 and December 2008 opinion Dr. M. stated, that at the time of his initial visit the Veteran related a history of falling while in the service.  She concluded that, "[i]n my opinion, while in the service his knee had been aggravated during active duty contributing to his development of premature osteoarthritis of the left knee."  Thus, Dr. M. merely based her opinions on a transcription of the medical history provided by the Veteran, which does not constitute competent evidence of the required nexus.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  

Furthermore, Dr. M.'s opinions are based upon an incorrect factual premise.  In her October 2007, May 2008 and December 2008 opinions, she noted that the Veteran fell and fractured his left patella in service.  Dr. M. stated that the Veteran had a history of falling during service and that, as a result, his left knee arthritis was incurred in or aggravated by service.  The only event in the STRs is the Veteran's pre-service motor vehicle accident in November 1971.  There is no indication in the STRs or by the Veteran's statements in 1971 that there was a fall occurring in service.  Thus, Dr. M.'s opinions are not probative as they are based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

As there is no credible evidence to refute the overwhelming evidence that the Veteran's pre-existing left knee disability was not aggravated by service, the Board concludes that clear and unmistakable evidence demonstrates not only that the Veteran's knee disability predated service, but also demonstrates by clear and unmistakable evidence that such disability was not aggravated by service beyond its natural progress.  As such, the presumption of soundness is rebutted and "the veteran is not entitled to service-connected benefits."  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Based on the overwhelming evidence, as discussed above, demonstrating that the current left knee disability is not related to service, the Board concludes that service connection for such disability is not in order.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. at 53-56.


ORDER

Service connection for a left knee disability is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


